Citation Nr: 0826285	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a right hip 
disorder.  

3.  Entitlement to a compensable evaluation for residuals of 
a meniscectomy scar of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
November 1956.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from April 1991 and January 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In the April 1991 decision, 
the RO disallowed a claim for entitlement to service 
connection for a left knee disorder.  In the January 2003 
decision, the RO denied the remaining claims that are the 
subject of this appeal.  

In February 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC. to 
afford the veteran medical examinations and obtain medical 
opinions.  Those actions complete, the matter has been 
properly returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  A disorder of the veteran's left knee, including 
arthritis, did not have onset during active service, did not 
manifest within one year of separation from active service, 
was not caused and has not been aggravated by his service 
connected disabilities of the right leg, and is not otherwise 
etiologically related to his active service.  

2.  A disorder of the veteran's right hip, to include 
arthritis and Paget's disease, did not have onset during his 
active service, did not manifest within one year of 
separation from active service, was not caused and has not 
been aggravated by his service connected disabilities of the 
right leg, and is not otherwise etiologically related to his 
active service.  

3.  The veteran's right knee meniscectomy scar is 0.5 inches 
wide at its widest part, 5.5 inches long, not painful on 
examination, not unstable, and does not limit the function of 
the veteran's right knee.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).  

2.  The criteria for service connection for a right hip 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).  

3.  The criteria for a compensable evaluation for a right 
knee meniscectomy scar have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.14, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  In cases of aggravation of a veteran's nonservice-
connected disability by a service-connected disability, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

38 C.F.R. § 3.310 was revised during the course of the 
veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  When a regulation or statute is revised during the 
course of an appeal, the Board generally must determine which 
version should be applied and/ or the respective time periods 
for application of the respective versions.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This depends on whether the revision is to be given 
retroactive effect.  Id.  The only part of the regulation 
that affects the outcome of this decision (and the RO's 
decision) is subsection (a).  That subsection was left 
unchanged by the revision.  Therefore, an analysis of whether 
retroactive effect is to be given to the revised version is 
not necessary.  

The amendment left unaffected subsections (a) of § 3.310.  
Subsection (b) of the unrevised version was also unchanged, 
but redesignated as subsection (c) in the revised version.  
The revision consisted of a new subsection (b) which states 
in full:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

This revision affects only those instances where the evidence 
establishes that an increase in severity of the nonservice-
connected disability has resulted due to the service-
connected disability.  In this case, the evidence establishes 
that there has been no such increase in severity.  Therefore, 
the Board does not reach application of that portion of 38 
C.F.R. § 3.310 that was revised.  As the revision does not 
affect the outcome of this decision, there is no reason to 
determine which version is applied.  Subsection (a) is the 
only provision of 38 C.F.R. §3.310 for application and that 
subsection is identical in both versions.  In short, the 
subsection of 38 C.F.R. § 3.310 applicable to this case was 
not revised during the course of this appeal.  

Service medical records are absent for any reports of 
symptoms of or treatment for the veteran's right hip or 
pelvis.  These records show reports of muscle pains in the 
legs in September 1949 and a sore left leg in November 1949.  
These notations do not indicate injury or symptoms of the 
left knee joint.  

In October 1950, the veteran was first treated for a chip 
fracture of the distal tip of the right fibula; the result of 
a football injury sustained while stationed in Japan.  There 
are numerous reports as to the progress of treatment for this 
injury through October and November of 1950.  An October 1951 
report of reenlistment medical examination shows a normal 
clinical evaluation of the veteran's lower extremities and 
there is no notation regarding the veteran's knees.  

A clinical note from July 1953 states "injury L knee 
following 3 yrs ago [with] pain intermittent since."  An 
October 1956 separation report of medical examination shows 
an abnormal clinical evaluation of the veteran's lower 
extremities.  This is noted as "traumatic arthritis, 
minimal, right knee.  ND" and "[c]onsider degenerate medial 
meniscus, right knee, ND.  See attached report of Orthopedic 
Consulation."  The referred to consultation report describes 
an injury of the veteran's right knee as occurring in 1950 
while playing football.  There is no mention of the veteran's 
left knee.  

The Board acknowledges the obvious discrepancy in the service 
medical records between the July 1953 reference to a 1950 
left knee football injury and the other reports that all 
refer to a 1950 right leg football injury.  The references 
more contemporaneous to the injurious event, those in October 
and November 1950, are more probative as to which leg was 
injured in 1950.  At that time the veteran was actually being 
treated for the injury as opposed to references by history.  
Given the many references to his right leg as the injured 
leg, the Board finds that there was no injury of the 
veteran's left knee during service.  Additional evidence in 
this regard is the veteran's own statement in a claim filed 
with VA in January 1957 in which he indicated that he had 
injured his right knee in Japan in 1951.  Thus, even the 
veteran believed that it was his right knee rather than his 
left knee that sustained injury during service.  These 
records are thus evidence against the veteran's claim because 
they tend to show that he had no left knee injury or disorder 
during service.  

Post-service, the first report of symptoms of or a disorder 
of the veteran's right hip or left knee is found in a claim 
received by VA in February 1991.  In that claim, the veteran 
stated 

I WAS INJURED IN JAPAN IN 1951, INJURING 
MY BACK AND MY LEFT KNEE.  I PUT IN A 
CLAIM WITHIN ONE YEAR OF DISCHARGE, BUT 
WAS TOLD I COULDN'T GET SERVICE BECAUSE I 
WAS TOLD BY COUNTY SERVICE OFFICER THAT 
TO GET SERVICE CONNECTION YOU HAD TO BE 
INJURED DURING WAR.  

Contrary to this statement, there is no evidence of record 
that the veteran filed a claim with VA for service connection 
for a left knee disability prior to the February 1991 
statement.  

The Board is aware that the RO denied service connection for 
a left knee disability in a March 1957 rating decision.  
Specifically, the issue listed in that decision was "Service 
connection for injured knee 1951."  Page 2 of that decision 
states for one entry "8.  Not service inc or agg L 28/82 
TRAUMATIC ARTHRITIS RIGHT KNEE WITH DEGENERATE MEDIAL 
MENISCUS RIGHT KNEE; PES PLANUS"  and in another entry "36.  
PATHOLOGY OF INJURED LEFT KNEE claimed by veteran not shown 
by evidence of record."  

However, the record is absent for any written communication 
from the veteran to the VA prior to March 1957 regarding his 
left knee.  His application received in January 1957 contains 
no reference to his left knee.  The only entry with the word 
"knee" is contained on page 2 in a block with a heading of 
"22. NATURE OF DISEASES OR INJURIES FOR WHICH CLAIM IS MADE 
AND DATE EACH BEGAN" OF "Injured right knee 1951 - Japan."  
In the following block which asks for the claimant to 
identify inservice treatment, the veteran listed "Yokahama, 
Japan.  Oct (?) 1951 X-ray - Bandages."  

It is unclear from the record why the RO included the entry 
on page 2 of the rating decision for the veteran's left knee.  
What is clear is that the record contains no evidence from 
the veteran dated prior to his February 1991 claim that he 
had symptoms involving his left knee.  

Even assuming, without deciding, that the veteran did 
communicate a desire to file a claim for a left knee disorder 
prior to the March 1957 rating decision, the record is absent 
for evidence of left knee pathology at that time.  Indeed, 
the March 1957 rating decision found no evidence that the 
veteran had a left knee disorder at that time, which only 
provides more evidence against his claim.   

Of record is a VA discharge summary from October 1991 showing 
that the veteran had been admitted following a 
cerebrovascular accident.  This summary states that the 
veteran had a history of arthritis involving the left knee.  
A clinical record dated in November 1991 describes symptoms 
of the veteran's left knee and states that the veteran's then 
current left knee disorder began in September 1991 after 
which he was found to have arthritis of that knee.  

Hence, the Board finds the first evidence of pathology 
involving the veteran's left knee to be in 1991 more than two 
decades after separation from service.  Even assuming, 
without deciding, that the veteran communicated a claim for a 
left knee disability prior to the March 1957 rating decision, 
the lack of evidence of treatment involving his left knee is 
evidence against a finding of continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(determining that a significant lapse of time showing 
treatment or report of symptoms following service is a factor 
for consideration in deciding a service connection claim).  
Hence, this long delay is additional evidence against the 
veteran's claim.  

X-rays of the veteran's lower extremities obtained at the 
time of the October 1991 summary, showed Paget's disease of 
the right hemipelvis.  This is the first mention in the 
record of the veteran's Paget's disease.  There is no comment 
as to the onset or etiology of his Paget's disease.  

The November 1991 record is evidence against the veteran's 
claim with regard to his claim for service connection for a 
right hip disorder because his Paget's disease was first 
discovered many years after service, apparently incidental to 
treatment for other symptoms.  Again, this long time period 
from service to evidence of onset of the claimed disability 
is probative that no disorder of the right hip, to that 
extent that one can say that encompasses the pelvis, was 
present at any time near his service.  Id.  

In January 1993, the veteran underwent VA examination of his 
knees.  This examination report contains diagnoses of Paget's 
disease of the veteran's right hip, degenerative joint 
disease of both hips and that he was status post left knee 
arthroplasty due to severe degenerative joint disease.  The 
examiner indicated review of the veteran's claims file and 
opined that the veteran's Paget's disease was not caused by 
an altered gait, providing evidence against his current claim 
for service connection for a right hip disorder

Other evidence of record, for example a VA outpatient 
clinical record from March 1992 and a VA examination report 
from May 1993, refer to injuries of the veteran's left knee 
during service with references to an inaccurate history 
provided by the veteran.  The March 1992 and May 1993 
documents note contain a report that the veteran suffered an 
injury of his left knee in a football game in Japan which put 
him out of commission for a long time and a year later 
reinjured his knee when he jumped out of a railroad car.  

The Board finds that these reports necessarily derive solely 
from the veteran's communications to the clinicians more than 
25 years after separation from service and are contradicted 
by the service medical records described above.  The events 
occurring during service are here found by the Board to be 
those reflected in the service treatment records as those 
records are more probative of the events than the veteran's 
later reported history.  See Curry v. Brown, 7 Vet. App. 59 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran).  In short, post 
service references to inservice left knee injuries are based 
on an inaccurate history and are not probative.  

A September 1994 discharge summary from Pinecrest 
Rehabiliation Hospital documents that the veteran had 
undergone a total left knee replacement.  

VA clinic notes from April 2000 report that the veteran had 
an antalgic gait, however these notes were in reference to 
complaints of low back pain.  VA clinic notes from January 
2001 state that the veteran stood with weight placed on his 
left leg and that he used a cane, alternately in the left and 
right hands.  A report of x-rays of the veteran's hips and 
pelvis from February 2002 showed that he had Paget's disease 
of the right hemipelvis and degenerative changes of both 
hips.  

In March 2007, the veteran again underwent VA examination of 
his knees and hips.  This examiner indicated that he had 
reviewed the veteran's claims file.  The examiner provided a 
medical opinion that the veteran's left knee and right hip 
disorders were not caused or aggravated by the altered gait 
due to his service connected right ankle and knee 
disabilities.  The examiner stated that "this opinion is 
dictated by my expertise and clinical experience as an 
orthopedic surgeon."  

The Board affords this opinion significant probative value.  
In a July 2008 statement, the veteran's representative argued 
that the opinion did not comply with the February 2007 Board 
Remand and therefore another Remand is in order.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

In the February 2007 Remand, the Board requested that the 
examiner provide an opinion as to the likelihood that a 
disorder of the veteran's right hip and/or left knee was 
caused or aggravated by his right leg disabilities and that 
the examiner provide a rationale for the opinion.  The 
veteran's representative argues that the examiner failed to 
provide that rationale.  The Board disagrees.

In stating that the opinion was "dictated by my expertise 
and clinical experience as an orthopedic surgeon" the 
examiner did provide a rationale for his opinion.  While in 
other circumstances this may not constitute a meaningful 
rationale, under the facts of this case the statement is a 
rationale.  Here, the examiner documented his examination of 
the veteran as well as the veteran's medical history by his 
statement that he reviewed the veteran's claims file.  Thus 
his statement regarding the reason for arriving at the stated 
conclusion is not merely an assertion of expertise standing 
alone.  The rationale is contained in the statement as 
applied to the rest of the examination report.  This is 
merely a statement that after examining the veteran and 
reviewing the medical evidence, this physician's experience 
as an orthopedic surgeon as applied to that examination and 
history, led him to the conclusion that the veteran's left 
knee and right hip disorders were not related to his right 
leg disabilities.  Hence, there is no Stegall violation and 
no reason to delay adjudication of this appeal.  

The Board acknowledges the veteran's contention that his left 
knee and right hip disorders, including Paget's syndrome of 
his right hip and arthritis of his left knee and right hip, 
are due to an altered gait caused by his right knee 
disability.  This is merely a contention, not competent 
evidence, because the veteran has not demonstrated that he 
has the requisite expertise to render a competent opinion as 
to the cause of his claimed disabilities or the effect of his 
service-connected disabilities on these claimed 
disabilities.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Lay opinions are competent as to some "quasi" medical 
questions.  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Unlike diagnoses of and a dislocated shoulder and varicose 
veins, which were the issues in Jandreau and Barr, whether 
the veteran's current disorders of the left knee and right 
hip were caused or have been aggravated by his service-
connected right leg disabilities are medical questions too 
complex to be answered by a layperson.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, the Board finds that the veteran's opinions as to 
etiological relationships between his service and these 
claimed disabilities are not competent evidence.  See 
Espiritu and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The only competent evidence as to causation or aggravation of 
the veteran's left knee and right hip disorders is that found 
in the March 2007 examination report.  That evidence is 
unfavorable to the veteran's claims.  The record is absent 
for nexus evidence favorable to his claims.  

Service and post-service treatment records provide evidence 
unfavorable to the veteran's claims for service connection.  
This evidence far outweighs the evidence favorable to his 
claims, which is essentially his own contentions.  Hence, 
service connection is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

Service connection for a right knee, tender meniscectomy scar 
was established in a March 2000 rating decision.  At that 
time the RO assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 for a superficial scar, painful 
or tender on objective demonstration.  In a May 2001 rating 
decision, the RO reduced that evaluation to noncompensable.  
That decision is not before the Board.  

The Rating Schedule provides several different criteria for 
rating scars.  Notes under the diagnostic codes define 
language used in those criteria.  A deep scar is defined as 
one associated with underlying soft tissue loss.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (2).  A superficial scar is 
one not associated with underlying soft tissue loss.  38 
C.F.R. § 4.118, Diagnostic Code 7802, Note (3), Diagnostic 
Code 7804, Note (1).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).

Scars, other than of the head, face, or neck, that are 
superficial and do not cause limited motion warrant a 10 
percent rating if they involve an area or areas of 144 square 
inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Scars other than of the head, face, or neck that are deep or 
that cause limited motion and involve area or areas of 6 
square inches warrant a 10 percent rating; those that involve 
area or areas of 12 square inches warrant a 20 percent 
rating, those that involve an area or areas of 72 square 
inches warrant a 30 percent rating; those that involve area 
or areas of 144 square inches warrant a 40 percent rating.  
38 C.F.R. § 4.118, Diagnostic Codes 7802.  

Superficial unstable scars warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Codes 7803.  

Superficial scars that are painful on examination warrant a 
10 percent rating.  38 C.F.R. § 4.118, Diagnostic Codes 7804.  

Other scars that cause limitation of function can be rated 
based on the limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Codes 7805.

While the Board must consider all evidence of record in 
evaluating an increased rating claim, in this case the 
relevant evidence is that received by VA after the May 2001 
rating decision which reduced the veteran's rating for this 
disability to a noncompensable rating.  Basing the current 
decision on evidence already considered by the RO in arriving 
at that decision would amount to reopening that final 
decision or finding the decision in error.  There is no basis 
of record for doing so.  

In March 2007, the veteran underwent VA examination of his 
right knee meniscectomy scar.  This is the extent of the 
evidence of record addressing the rating criteria for that 
scar since the May 2001 rating decision.  Measurements 
revealed a scar 0.5 inches in maximum width and 5.5 inches in 
maximum length.  This is an area less than 6 square inches.  
Physical examination also revealed that the scar was not 
adherent to underlying tissue, not tender to palpation, there 
was no skin ulceration or breakdown over the scar and no 
underlying soft tissue damage.

These results are evidence against assigning a compensable 
rating under Diagnostic Codes 7801 through 7804.  The 
affected area is less than 6 square inches, precluding a 
compensable rating under Diagnostic Code 7801 or 7802.  The 
lack of evidence of skin ulceration or breakdown and the 
absence of any report in the record of frequent loss of skin 
covering the scar is evidence against assigning a compensable 
rating under Diagnostic Code 7803.  That the scar was not 
tender to palpation, is evidence against assigning a rating 
under Diagnostic Code 7804.  There is no evidence of record 
favorable to assigning compensable ratings under these 
Diagnostic Codes.  

The report also contains an entry listed next to a category 
of RESULTS IN LIMITATION OF MOTION OR LOSS OF FUNCTION: of 
"Yes".  Under DESCRIBE: the examiner stated "undetermined, 
according to patient it causes all limitation."  

The Board affords this report by the veteran only the most 
minimal of probative weight.  He has merely restated his 
claim for a compensable rating.  Limitation of range of 
motion of the veteran's right knee is already compensated for 
by his 30 percent rating assigned for arthritis resulting in 
limitation of motion.  Assigning a rating based on that same 
manifestation of his disability is prohibited because it 
would amount to "pyramiding".  See 38 C.F.R. § 4.14.  The 
objective evidence from the examination, which shows the scar 
to result in no adherence to underlying tissue, no pain on 
palpation, and no skin ulceration, is afforded considerable 
weight as to whether the scar limits function.  Furthermore, 
the veteran has not stated how the function of his knee is 
limited by the scar.  Because the objective evidence from 
this examination outweighs the veteran's vague statement that 
the scar limits all function, a rating under Diagnostic Code 
7805 is not warranted.  

The only evidence addressing the rating criteria of record 
since the May 2001 reduction is overwhelmingly against 
assigning a compensable rating for the meniscectomy scar of 
the veteran's right knee.  The Board does not find evidence 
that the evaluation assigned for the veteran's meniscectomy 
scar of the right knee should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in September 2002, August 2003, and March 
2007 that fully addressed all three notice elements.  Only 
the September 2002 letter was sent to the veteran prior to 
the initial adjudication of his claims by the RO.  That 
letter informed the veteran of the evidence needed to 
establish service connection for the claimed Paget's disease 
of the hips.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  

The duty to notify was not completely satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the letters 
sent to the veteran in August 2003 and March 2007 that fully 
addressed all notice elements.  The August 2003 letter 
addressed the veteran's claims for service connection for his 
right hip and left knee disorders.  That letter informed the 
veteran of what evidence was required to substantiate those 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  

The March 2007 letter informed the veteran of the evidence 
required to substantiate his claims for service connection 
for left knee and right hip disorders on both a direct theory 
of service connection and as secondary to a service connected 
disability.  

This letter also told the veteran how VA assigns effective 
dates and disability ratings.  In particular, the letter 
informed the veteran that disabilities are evaluated based on 
a schedule for rating disabilities that is published at Title 
38 of the Code of Federal Regulations, Part 4.  This is 
equivalent to telling him that ratings depend on application 
of diagnostic codes, given that 38 C.F.R. Part 4 contains the 
diagnostic codes.  This letter also informed the veteran of 
the types of evidence that he should submit to substantiate 
assignment of a disability rating; including treatment 
records, Social Security determinations, statements from past 
employers, and "statements discussing your disability 
symptoms from people who have witnessed how they affect 
you."  This is notice consistent with the Court's holding in 
Vasquez-Flores.  

In this case, the only measurements applicable to rating the 
veteran's already service connected disability on appeal are 
the measurements of surface area of his scar.  That he was 
not told this is without importance in this case.  Had the 
veteran been told that some ratings require a certain size of 
skin to be affected by the scar, it could not have made any 
difference.  The scar was measured during the March 2007 
examination.  That scar was of less than 3 square inches in 
area.  That the scar would have been more than twice that 
size at any time during the appeal period is neither shown by 
the evidence or a reasonable possibility.  This is not a 
medical conclusion but one based simply on the common 
knowledge of any fact finder.  Hence, the Board finds that 
failure to inform him of that particular measurement 
criterion does not render the notice provided inadequate.  

Although the August 2003 and March 2007 notice letters were 
not sent before the initial RO decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in January 2008, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and afforded the veteran VA examinations in 
January 2003 and March 2007.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


